Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment received on 2/19/2021 has been entered, considered, and an action on the merits follows.
Response to Arguments
Previous objection to claim 10 has been withdrawn due to the amended claim. However, the amended claims present new objections. See below for more detail.
Previous claim interpretations under 112(f) have been withdrawn due to the amended claims including defined structure of the reel supporting mechanism, the wire feeding mechanism, the wire twisting mechanism and the guiding member.
 Applicant’s arguments, see pgs 7-8, with respect to the rejection of claim 1 under 35 USC 102(a)(1) as being anticipated by Kusakari 1 (JP 2008-291642) have been fully considered and are persuasive. The examiner agrees that Kusakari 1 does not disclose a cover configured to cover the reel and at least part of the wire feeding mechanism. Therefore the rejection has been withdrawn.
Applicant’s arguments, see pgs 8-9, with respect to the rejection of claim 1 under 35 USC 103 as being unpatentable over Kusakari 2 (US 5,279,336) in view of Murayama (US 5,678,613) have been fully considered and are persuasive. The examiner agrees that Kusakari 2 
Applicant’s arguments, see pgs 9-10, with respect to the rejection of claim 1 under 35 USC 103 as being unpatentable over Itagaki (US 9,192,979) in view of Murayama have been fully considered and are persuasive. The examiner agrees that Itagaki does not disclose a cover configured to cover the reel and at least part of the wire feeding mechanism. Therefore the rejection has been withdrawn. However, a new rejection of claim 1 is made as being unpatentable over Itagaki in view of Cai (CN 101353088 A). See 35 USC 103 rejection below for more detail.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, Line 24 recite “exposed to outside”. This should read -- exposed to the outside --.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Itagaki (US 9,192,979 B2) in view of Cai (CN 101353088 A).
Regarding Claim 1, Itagaki discloses a rebar tying tool (11) comprising: a tying tool body including: a housing (17), a reel supporting mechanism (chamber containing reel 20 and side panel in Mod Fig 1 below) that is configured to support a reel (20) on which a wire (W) is wound, and includes a reel loading chamber (Mod Fig 2 below), a wire feeding mechanism (gears 13) configured to feed the wire supplied from the reel (20), the wire feeding mechanism including a driving gear and a driven gear (Mod Fig 2) that are configured to hold and feed the wire, the driving gear and the driven gear being uncovered by the housing (17) on an upper side thereof (Figs 1-2 show the gears upper side not being covered on an upper side by the housing 17), a wire twisting mechanism (motor 16 and hook not shown: Col 5, Lines 22-24) that is configured to twist the wire 

    PNG
    media_image1.png
    497
    530
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    447
    701
    media_image2.png
    Greyscale



However, in the same field of endeavor, Cai teaches of a similar rebar tying tool (Fig 5) having a hinged side panel (22) and also a cover (37) that is configured to open and close relative to the housing (Fig 3), allow a reel (24) to be set and removed when the cover (37) is opened, and cover the reel (24) and a wire feeding mechanism (28) when the cover (37) is closed for the purpose of covering the hazardous areas and preventing foreign objects from entering (¶13) (Note, both the side panel 22 and the cover 37 are opened to remove and set the reel 24. Therefore the cover 37 allows the reel to be set and removed as claimed).
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the housing of Itagaki to further include a top cover as taught by Cai, for the purpose of covering the hazardous area and preventing foreign objects from entering (Cai: ¶13).
Further, while Itagaki discloses a battery (53), Itagaki does not disclose the battery is connected to a lower portion of the grip.

Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the rebar tying tool of Itagaki to arrange the battery to be connected to the bottom of the grip, as taught by Cai, in order to power the tool (Cai: ¶76) (Note: Itagaki and Cai have similar grip structure which would allow a battery to be attached to the grip’s lower portion of Itagaki).
Further the combination of Itagaki and Cai teach-2-Application No. 16/864,326 when the cover (Cai: 37) is in the opened state (Cai: Fig 3), the driving gear and the driven gear are exposed to outside (Itagaki: Mod Fig 2 above), and when the cover (Cai: 37) is in the closed state (Cai: Fig 5), the driving gear and the driven gear (Itagaki: Mod Fig 2) are covered by the cover (Cai: 37) so that the driving gear and the driven gear are not exposed to the outside (Cai: ¶13).
Regarding Claim 7, Itagaki further discloses the wire feeding mechanism includes a feeding motor (14), and the reel supporting mechanism (reel chamber) is disposed rearward of the feeding motor (14) and the twisting motor (16) (Mod Fig 2’ below shows the reel supporting mechanism/chamber extending further behind the twisting motor 16 and therefore meets the claimed limitation).

    PNG
    media_image3.png
    447
    701
    media_image3.png
    Greyscale

Regarding Claim 8, Itagaki further discloses the tying tool body further includes: 15a brake arm (31) for stopping rotation of the reel (20) (Col 5, Lines 22-24); and a solenoid (32) for activating the brake arm (Col 5, Lines 40-42), and the solenoid (32) is disposed between the feeding motor (14) and the reel (20) (Mod Fig 2’ above shows the right side portion of the feeding motor 14 extending further to the right than the solenoid 32 and therefore meets the claimed limitation).
Regarding Claim 9, While, Itagaki further discloses the reel supporting mechanism further including the hinged side panel (Mod Fig 1 below), Itagaki does not disclose the reel supporting mechanism includes: a fixed bearing, a position of the fixed bearing in a left-and-right direction being fixed with respect to the housing; and a bearing member disposed so as to face the fixed bearing, the bearing member being movable in the left-and-right direction with respect to the housing.

    PNG
    media_image1.png
    497
    530
    media_image1.png
    Greyscale

However, in the same field of endeavor, Cai further discloses the reel supporting mechanism (Fig 3) also includes a fixed bearing (11) having a fixed position with respect to the housing and a bearing member (16) attached to a hinged side panel (22) which causes the bearing member (16) to be movable in the left and right direction with respect to the housing for the purpose of giving the reel (24) a seat and allowing it to freely rotate during operation (¶68 & ¶71)
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the reel supporting mechanism of Itagaki to further include the fixed bearing member and movable bearing member on the hinged side panel, as taught by Cai in order give the reel a seat and allow it to freely rotate during operation (Cai: ¶68 & ¶71)
Regarding Claim 10, Itagaki further discloses the wire feeding mechanism includes a feeding motor (14), the housing includes a right outer housing and a left outer housing (Figs 2-4 show the housing on both sides), the feeding motor (14) and the 
Regarding Claim 11, the combination of Itagaki and Cai further teaches the cover (Cai: 37) is configured to cover the upper side of the driving gear and the driven gear (Itagaki: 13) in the closed state (Cai: Fig 5) (Cai: ¶13).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Itagaki and Cai as applied to claim 1 above, and further in view of Kasahara (US 9,004,114).
Regarding Claim 6, Itagaki does not disclose the tying tool body further includes a main switch disposed in front of the reel supporting mechanism and laterally of the wire feeding mechanism, and the cover does not cover the main switch in the closed state.
However, in the same field of endeavor, Kasahara teaches of a similarly structured rebar tying tool (1) with a main switch (22) disposed in front of a reel supporting mechanism (6) and laterally of a wire feeding mechanism (9, 8) (Fig 1a below shows a designated front portion which shows the main switch being disposed in front of the reel supporting mechanism and laterally of the wire feeding mechanism) for the purpose of preventing accidental usage of the tool when the trigger (4) is mistakenly pulled. The user must turn on the main switch (22) in order for the trigger (4) to operate the tool (Col 4, Lines 43-46).

    PNG
    media_image4.png
    315
    664
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant invention, to modify the tool of Itagaki to include a main switch at a similar location on the housing, as taught by Kasahara, in order to prevent users from accidentally powering the tool by mistakenly pulling the trigger. The user must turn on the main switch (22) in order for the trigger (4) to operate the tool (Kasahara: Col 4, Lines 43-46).
Further, the combination of Itagaki, Cai and Kasahara teach the cover (Cai: 37) does not cover the main switch (Kasahara: 22) in the closed state (Cai: Fig 5).
Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
It is the opinion of the examiner that the art of record (considered as a whole) neither anticipates nor renders obvious “the pivot axis of the cover is coaxial with the rotation axis of the reel” in combination with the rest of the claimed limitations set forth in claim 2.

The prior art neither alone nor in combination anticipates nor renders obvious the claimed limitation/invention, and no motivation is found to modify the prior art to obtain the claimed invention. To modify the prior art to obtain the claimed invention would require hindsight because there is no motivation to arrange the cover from being hinged on top of the housing to instead pivot coaxially with the rotation axis of the reel.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KRESSE whose telephone number is (571)272-4580.  The examiner can normally be reached on Monday - Friday 7:30-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW KRESSE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725